Niemeyer, J., dissents. June 1, 1948, plaintiff filed his complaint in equity seeking a judgment for $4,060.64, the balance due on profits for 1946, and an accounting as to profits for 1947 alleged to be payable on July 15, 1948 and January 15, 1949. Defendants moved to strike the complaint. Before the court ruled on the motion, plaintiff filed an amended complaint asking the same relief as in the original complaint. Defendants moved to strike the amended complaint, asserting that as to the balance of the 1946 profits plaintiff had a complete and adequate remedy at law, and that in respect to the profits for 1947 “no cause of action had arisen or accrued on or prior to the date of the filing of the original complaint.” The motion to strike was sustained. October 19, 1948, plaintiff filed a second amended complaint. In addition to the relief sought in the original and amended complaints he asked that a declaratory judgment be entered as to all “profits which are to become due in the future.” Defendants answered denying plaintiff’s right to any relief and averring that as to the unpaid balance of profits for 1946, plaintiff had a complete and adequate remedy at law and “that the original complaint herein was filed on June 1, 1948 before any portion of profits for the year 1947 would have become payable even if plaintiff had a just claim therefor.” After trial by the court a coercive, not a declaratory, decree was entered directing a reference to the master in chancery for an accounting as to the unpaid balance of profits for 1946 and “twenty-five per centum (25%) of the net profits of defendants’ business during the year 1947, upon work performed during the period that plaintiff worked for defendants.” The entry of this decree was a denial of plaintiff’s prayer for a declaratory judgment. In this action of the court plaintiff has acquiesced. Moreover, the denial was proper because plaintiff’s first application for a declaratory judgment was made October 19, 1948, after his cause of action, if any, as to the first instalment on account of 1947 profits had accrued, and a coercive judgment or decree could have been obtained in an appropriate action. This judgment or decree would have been res judicata of plaintiff’s rights to the second instalment. He was not entitled to a declaratory judgment. Newburger v. Lubell, 232 App. Div. 501, 250 N. Y. S. 363, aff’d 257 N. Y. 383; Sterrett’s Estate, 300 Pa. 116; Georgia Industrial Realty Co. v. City of Chattanooga, 163 Tenn. 435. On appeal, as in the trial court, defendants contend that no relief can be granted in respect to the 1947 profits because the suit was prematurely brought, and that a court of equity has no jurisdiction of plaintiff’s claim to the unpaid balance of the 1946 profits because plaintiff has a complete and adequate remedy at law. Plaintiff does not contend that any part of the 1947 profits was payable before July 15, 1948 — six weeks after the filing of the original complaint. As said in Bacon v. Schepflin, 185 Ill. 122: “No rule is better established than that a plaintiff cannot recover for money not due at the institution of the suit. (Hamlin, Hale & Co. v. Race, 78 Ill. 422, and cases there referred to.) It would seem to follow from the rule, that the cause of action must be in existence when suit is brought, that the defense of non-maturity of the debt at the beginning of the suit can be pleaded as a bar thereto. . . .” See Langguth v. Village of Glencoe, 253 Ill. 505; Harkin v. Ferro Concrete Const. Co., 185 Ill. App. 239. Plaintiff’s case is not aided by the provision of the Civil Practice Act (sec. 39) [Ill. Rev. Stat. 1947, ch. 110, par. 163; Jones Ill. Stats. Ann. 104.039] or the established chancery practice permitting supplemental pleadings. When for any reason no right of action exists at the time a complaint in chancery is filed, no act or event happening thereafter can vest the plaintiff with a right of action as of that date. Dillon v. Elmore, 361 Ill. 356, 371; Brownback v. Keister, 220 Ill. 544, 554; Hughes v. Carne, 135 Ill. 519; Miller v. Cook, 135 Ill. 190. The rule of anticipatory breach of contracts urged by plaintiff has no application. His case is based on the theory that he had fully performed his obligations under the contract and nothing remained to be done except payment by defendants of plaintiff’s share of the 1947 profits. Henson v. Neumann, 286 Ill. App. 197, cited by plaintiff, does not sustain his position. In that case relief on the theory of an anticipatory breach of a contract to devise property was denied as a matter of law and of fact. The court cited 13 C. J., sec. 728, page 655, and quoted from Bestatement of the Law of Contracts, sec. 318 e, as follows: ‘ ‘ The doctrine of anticipatory breach is not extended to unilateral contracts unless the promisor’s duty is conditional on some future performance by the promisee. It is immaterial whether the contract was originally thus unconditionally unilateral or has become so by the performance of one party. In neither case can a breach arise before the time fixed in the contract for some performance.” See 12 Am. Jur., Contracts, secs. 394-399. In the latter section the author says, “Actual injury, and not anticipated injury, is the ground of legal recovery. The plaintiff’s rights are invaded by repudiation of the contract only when it produces the effect of nonperformance or prevents him from entering upon or completing performance on his part, at a time when and in the manner in which he is entitled to perform it or to have it performed.” The court erred in granting relief in respect to the 1947 profits. There is no need, or prayer, for an accounting as to the 1946 profits. In the second amended complaint plaintiff alleged “That there remains a balance due plaintiff of $4,060.64 . . . which is the balance due him for profits up to the end of 1946,” and, as heretofore stated, asks judgment for that sum. There is therefore an account stated as to these profits and plaintiff has a complete and adequate remedy at law as to them. A court of equity has no jurisdiction and the parties cannot confer jurisdiction on it. Allen v. Illinois Mineral Co., 299 Ill. App. 537. The decree should be reversed. Consideration of the merits of plaintiff’s claim is a matter for the court in which proper action may be brought.